ANTHONY P. NUGENT, Jr.,
Special Judge, dissenting.
I respectfully dissent.
Defendant Harry Scott was charged with “acceding to corruption” in violation of § 576.020, in that he knowingly “accepted a benefit” in return for “violation of a known legal duty as a public servant.” Mr. Scott took “sexual favors” from two women by threats and coercion. His victims did not offer him sexual favors as charged in the indictment and as contemplated by § 576.020.1(2).
The scheme of Chapter 576, entitled “Offenses Affecting Government,” includes the prohibition of both bribery of a public servant and accepting bribes by a public servant. Section 576.010 forbids the offering of “any benefit” to a public servant “in return for” his violation of his legal duty. Its corollary, § 576.020, prohibits a public servant’s “acceding to corruption” by accepting any benefit “in return for” a violation of his legal duty.
*69In this case, the indictment charged defendant Scott with “acceding to corruption ... in that ... [he] ... knowingly accepted ... a benefit ... in return for his violation of his known legal duty_” For our analytical purposes, the key words of the indictment are “acceding to” and “in return for.”
The grand jury could have charged the defendant with “soliciting” a benefit in return for his violation of duty, and we would have had a different case. But the prosecutor apparently saw no distinction between the act of soliciting a bribe or offer and the act of accepting one. Nevertheless, a vital distinction exists in this case for the following reasons:
First, the words “acceding to” in the statute and the indictment have a specific meaning bearing directly on the nature of the crime charged and the proof needed to sustain a conviction. “Accede” is a synonym of “assent,” but it has a more specific connotation. As Webster’s New Collegiate Dictionary (G. & C. Merriam Co., Springfield, Mass., 1974) notes, the words have a shared common meaning element: to concur with what has been proposed. The American Heritage Dictionary of the English Language (Houghton Mifflin Co., Boston, 1980) somewhat more helpfully says of “assent” and “accede” that they mean “to go along with” another’s proposals or actions. “Assent” implies saying, “Yes,” in a formal, somewhat impersonal manner. “Accede” connotes assenting after discussion or persuasion and implies yielding one’s assent to a proposal. See also Webster’s Dictionary of Synonyms (G. & C. Merriam Co., Springfield, Mass., 1st ed. 1951).
Thus, one accedes to the proposal, suggestion, offer or persuasion of another, a decidedly different act and the obverse of soliciting (and thus inducing) conduct of another. That distinction lies at the core of this case. Here the grand jury charged defendant Scott with acceding to a bribe by accepting a benefit — sexual favors.
Second, at trial the evidence established that defendant Scott made victims of the women by extorting sexual favors from them by threats and promises. The women made no offers of any kind. They were coerced into submitting to his demands. The defendant did not simply accept something offered to him, as charged. He took what he had the power to take. In doing so, he violated § 570.030.1 in that he extorted sexual favors from the women. The prosecuting attorney filed the wrong charge.
Section 570.030 prohibits stealing. It provides in part as follows: “1. A person commits the crime of stealing if he appropriates property or services of another with the purpose to deprive him thereof, either without his consent or by means of deceit or coercion.” Section 570.010 defines “coercion” as “threats,” among other things, to commit any crime or to inflict physical injury on the threatened person or “[t]o take or withhold action as a public servant_” Thus, the defendant’s coercive taking of sexual favors from the women prisoners, if proved, would support a verdict of stealing, a class C felony. § 570.030.3(2).
Of course, by his coercive actions, defendant Scott has violated several sections of Chapter 566, Sexual Offenses, very likely including § 566.030, which forbids forcible rape.
The principal opinion says that the jury could have found that Leslie Stephens granted the sexual favors described in Count I in return for the threats. But the indictment did not charge the defendant with extorting the favors by his threats. It accused him of acceding to corruption by accepting something offered to him, the sexual favors. The record contains no evidence of anything being offered to the defendant to induce him to violate his duty. Such an offer or proposal is an essential prerequisite to the act of acceding to corruption.
With respect to Count III pertaining to Victoria Waters, the principal opinion states that “[t]he jury could find that she complied with his request because of his promise ... and she may have perceived a benefit or feared reprisal.” This, too, stands the indictment on its head because *70the indictment does not charge the defendant with requesting anything; it charges that he acceded to her blandishments. Again, the evidence does not show that she made an offer or proposal that he could accede to as the statute and the indictment contemplate.
Defendant Scott, an aggressor and ex-torter, coerced the sexual “benefits” from the women. Nothing in the evidence suggests anything but that they bestowed their favors on defendant Scott because they were coerced. That evidence does not support a finding that the defendant violated his legal duty because of the blandishments, proposals, offers, or promises of the women. Quite the opposite. The evidence shows that the only corruption the defendant acceded to was the corruption of his own lust and depravity. Unfortunately, the prosecutor did not charge him with that, nor did he prove beyond a reasonable doubt that the defendant had acceded to the corruption of any person by accepting a benefit “in return for” his violation of his duty.
For the foregoing reasons, the judgment should be reversed.